Citation Nr: 0942089	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  96-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for residuals of dental 
trauma.

3.  Entitlement to a 10 percent disability rating based on 
multiple noncompensable disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1956 and from July 1958 to August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in November 1995, 
December 1995, and April 2003 and rendered by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified at an RO hearing in January 1997 and at 
a Board hearing before the undersigned Veterans Law Judge in 
March 2008.  Transcripts of both hearings are of record.  The 
Board remanded these matters for further development in July 
2004, June 2005, and July 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have chronic gastroenteritis.

2.  The Veteran's current intestinal symptoms are not related 
to active duty service.

3.  The Veteran's dental condition is not the result of in-
service trauma.

4.  The Veteran's service-connected disabilities do not 
interfere with normal employability.


CONCLUSIONS OF LAW

1.  Chronic gastroenteritis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The criteria for service connection for compensation 
purposes for a dental disability as a result of in-service 
trauma have not be met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.381, 4.150 (2009).

3.  The criteria for entitlement to a 10 percent evaluation 
under 38 C.F.R. § 3.324 based on multiple, nonservice-
connected disabilities have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Gastroenteritis

The Veteran asserts that tear gas training in service caused 
problems with his stomach.

A service treatment record from February 1955 shows a 
diagnosis of gastroenteritis, cause undetermined, acute.

The Veteran underwent a VA examination in February 2003.  The 
examiner could not make a diagnosis of gastroenteritis 
because there were no objective findings at that time.  The 
examiner noted the Veteran's report of having a vagotomy with 
pyloroplasty of the lower colon in 1968.  The examiner also 
noted evidence of mild microcytic anemia on current 
laboratory tests.

At the March 2008 Board hearing, the Veteran testified that 
he was not under medical treatment for stomach conditions.  
He takes Motrin and ibuprofen for pain.

There is no post-service evidence showing that the Veteran is 
currently diagnosed with chronic gastroenteritis.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board has considered the Veteran's contention that a 
relationship exists between his current intestinal symptoms 
and service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As the competent medical evidence does not show a current 
diagnosis of gastroenteritis or that his intestinal symptoms 
are related to service, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dental Trauma

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities. Generally, replaceable 
missing teeth will be considered service-connected solely for 
purposes of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of Chapter 
17, Title 38, United States Code.  See also 38 C.F.R. § 
3.381.  In other words, in general, replaceable missing teeth 
are not considered a disability for purposes of compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2009), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913 ("loss of teeth, 
due to loss of substance of body of maxilla or mandible 
without loss of continuity"), missing teeth may be 
compensable for disability rating purposes, but the Note 
immediately following Diagnostic Code criteria states that 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  See 38 C.F.R. § 
4.150, Diagnostic Code 9913 (2008).

In this case, there is no evidence of record showing that the 
Veteran's loss of teeth were the result of trauma in service.  
A service treatment record from October 1954 indicated that 
the Veteran had a tooth pulled out.  It did not indicate the 
reason.  Additional dental records from service are not 
available.  The Veteran also submitted a letter he wrote to 
his parents during service, which indicated his desire to 
have all his teeth pulled.  

A VA treatment record from March 1986 indicates that the 
Veteran had eight remaining mandibular teeth (roots), which 
were carious and fractured.  Seven of the eight showed 
periapical pathology on X-rays.  The dentist recommended 
extraction of the remaining teeth and construction of 
complete upper and lower dentures.

At the March 2008 Board hearing, the Veteran testified that 
they took his teeth out because they were rotting.  When 
asked if the teeth were taken out because of cavities, the 
Veteran responded in the affirmative and that he had "bad 
teeth."  He also testified that he was hit in the face when 
boxing and that his teeth were already irritated.

The Board finds no credible evidence that the Veteran lost 
his teeth due to trauma or osteomyelitis.  As a preponderance 
of the evidence is against the claim, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

10 Percent Rating for Multiple Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2009).

The Veteran is service-connected with noncompensable ratings 
for hypertrophic tonsil and dermatophytosis of the feet.  
These noncompensable ratings have been in place since January 
1956.  At the March 2008 Board hearing, the Veteran testified 
that he does not have any current problems with his tonsils.  
Regarding the feet, the Veteran indicated that he has trouble 
standing and walking long distances.

The Veteran underwent a VA examination for his feet in August 
2004.  The examiner found no clinical evidence of 
dermatophytosis.  The examiner reviewed the claims file, 
including slides and photographs from 1997.  The Veteran's 
feet were essentially unchanged since then.  The examiner 
also noted painful corns on the Veteran's feet and referred 
him to podiatry.  It was noted that there was no effect on 
employability.

The claims file contains VA treatment records from podiatry 
through August 2008, reflecting many years of treatment for 
painful foot calluses, impairing ambulation.  There is no 
mention of dermatophytosis.

At the Board hearing, the Veteran testified that he has had 
many operations over the years for what was classified as 
"jungle rot."  For over 45 years, he has been walking on 
the inside of his left foot to release the pain on the 
outside.  This testimony has been carefully considered.  
However records compiled over the last 20 years simply do not 
show dermatophytosis or that his painful foot calluses have 
been attributed to such disability 

As there is no current evidence of dermatophytosis and no 
convincing evidence that any of the veteran's current foot 
impairment is attributable to service-connected disability, a 
10 percent evaluation under 38 C.F.R. § 3.324 is not 
warranted.  The evidence preponderates against such claim and 
it is therefore denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in October 2002 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.

Also, in November 2006, the Veteran was given information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the August 2009 supplemental statement of 
the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining service treatment records and VA treatment records.  
The RO complied with the Board's July 2008 remand in its 
attempts to obtain more VA and private treatment records.  VA 
examinations were conducted for gastroenteritis and the skin 
of the feet.  A VA examination for the dental claim would not 
assist the Veteran in prevailing on his claim because the 
evidence of record did not show trauma in service.  See 38 
C.F.R. §§ 3.159, 4.150.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 



ORDER

Entitlement to service connection for gastroenteritis is 
denied.

Entitlement to service connection for residuals of dental 
trauma is denied.

Entitlement to a 10 percent disability rating based on 
multiple noncompensable disabilities is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


